 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Fage 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DIsrRJCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or APcer November l, 1987)

Elizabeth Merino_()rtiz Case Number: 3: l 8-mj-22338-RNB

 

 

 

 

 

 

 

 

Kimberly S. Trirrble
Defendam '.s' Ar!amey
REGISTRATION NO. 80210298 V
i UCT 2 9 2018
THE DEFENDANT: §
pleaded guilty to count(s) 1 Of COmplaint C;if'?i"*'-‘-:'t§§:;"§|';:?“¢@nm
' SOU…L: tag manuel or enunrgm\|i;\
|___l Was found guilty to count(s) BY Dl:i’UTY y
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Seetion Nature of Offense ` Count Number(s[
8: 1325 (a)(Z) ILLEGAL ENTRY (Misdemeanor) l

|:I The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $lO WAIVED |E Fine: WAIVED

lX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

Court recommends defendant be deported/removed With relative, Juan Fernando Merino-Flores charged in
case 18m1'22327-RNB.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and Special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the
court and United States Attorney of any material change in the defendant's economic circumstances

Monday, October 29, 2018
Date of Imposition of Sentence

M/

HUNO“RABL'E RO'BERT N. BLOCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22333-RNB

 

 

 

